        Case 1:17-cv-02989-AT Document 929 Filed 09/30/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                             CIVIL ACTION
       v.
                                             FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


         STATE DEFENDANTS’ NOTICE OF FILING
  REGARDING THE COURT’S REQUEST FOR DOCUMENTATION

      Pursuant to the Court’s September 30, 2020 docket entry, the State

Defendants file this response. As raised in the September 28, 2020

Conference with the Court and previously noted in the docket at [Doc. 895],

the State Defendants maintain their objection to this continued inquiry into

the details of election administration. State Defendants further respectfully

note that this inquiry continues to impede administration of the November

2020 election by diverting resources to the Court’s questions. The State’s

EAC-certified Voting System Test Laboratory, Pro V&V, has completed its

evaluation of the software update and confirmed that evaluation with the

Secretary, but a formal report of that process has not yet been prepared.




                                       1
        Case 1:17-cv-02989-AT Document 929 Filed 09/30/20 Page 2 of 4




State Defendants anticipate receiving that report within the next few days

and will then file it.

      Respectfully submitted this 30th day of September 2020,

                             /s/ Vincent Russo
                             Vincent R. Russo
                             Georgia Bar No. 242628
                             vrusso@robbinsfirm.com
                             Josh Belinfante
                             Georgia Bar No. 047399
                             jbelinfante@robbinsfirm.com
                             Carey A. Miller
                             Georgia Bar No. 976240
                             cmiller@robbinsfirm.com
                             Alexander Denton
                             Georgia Bar No. 660632
                             adenton@robbinsfirm.com
                             Robbins Ross Alloy Belinfante Littlefield LLC
                             500 14th Street, N.W.
                             Atlanta, Georgia 30318
                             Telephone: (678) 701-9381
                             Facsimile: (404) 856-3250

                             Bryan P. Tyson
                             Georgia Bar No. 515411
                             btyson@taylorenglish.com
                             Bryan F. Jacoutot
                             Georgia Bar No. 668272
                             bjacoutot@taylorenglish.com
                             Diane F. LaRoss
                             Georgia Bar No. 430830
                             dlaross@taylorenglish.com
                             Loree Anne Paradise
                             Georgia Bar No. 382202
                             lparadise@taylorenglish.com
                             TAYLOR ENGLISH DUMA LLP
                             1600 Parkwood Circle, Suite 200

                                      2
Case 1:17-cv-02989-AT Document 929 Filed 09/30/20 Page 3 of 4




                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                             3
        Case 1:17-cv-02989-AT Document 929 Filed 09/30/20 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ NOTICE OF FILING REGARDING

THE COURT’S REQUEST FOR DOCUMENTATION has been prepared

in Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/ Vincent Russo
                              Vincent Russo




                                      4
